Title: To George Washington from William Smallwood, 9 October 1782
From: Smallwood, William
To: Washington, George


                  
                     Dear Sir
                     Annapolis Octo. 9th 1782
                  
                  I have inclosed a Return of the Troops at this Station, by which you will observe the number marched, and remaining sick in Hospital and Barracks; exclusive of the recruiting Parties, and such recruits as I have had no return of.
                  The detachment embarked on the 5th Instant for the Head of Elk, they were without Tents, bare of blankets, shirts and some other articles of clothing, but I directed Major Lansdale the commanding Officer, to render a return to the War Office of the Supplies wanting to compleat them, and have wrote to General Lincoln on the Subject, requesting that he would order the necessary supplies, point out their route from Philadelphia, and give them immediate dispatch, to obviate the risque of desertion, which I think it is probable might ensue, if they should be delayed there—I also directed Major Lansdale if there should be no prospect of speedy supplies, to move on without, and depend upon obtaining them in the Army, or to leave an Officer and Party to escort and carry them on after him.
                  Those remaining shall be forwarded under proper Officers as soon as their health is restored in such a manner as to admit of it.
                  If the recruiting service should be continued, there will be a great prospect of Success this Fall, but it is thought Our Assembly (which convenes the first of next month) will discontinue it, if they should not, I shall shortly be able to compleat the Regiment and shall order on the proper Officers to command it.
                  I am requested to transmit the inclosed letter—and a desire that you will be so obliging to order it to be forwarded by first Opportunity—if you should judge it consistent; Governor Lee has examined and Sealed it, and altho the Character of the Person to whom directed is suspicious, I believe it only contains an Intimation of the Death of his Father in Law Mr Dick, and an Invitation to Mrs Stewart to visit her Relations if she can be permitted.  I have the Honor to remain with great Regard Dr Sir your most Obedt Hble Servt
                  
                     W. Smallwood
                     
                  
               